 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 JUAN RIVERA,                                        Case No.: 2:19-cv-288-APG-PAL

 4                      Petitioner,                    ORDER
            v.
 5 BRIAN WILLIAMS, et al.,

 6                      Respondents.

 7

 8         This apparent habeas action was opened with the filing of an application for leave to

 9 proceed in forma pauperis. ECF No. 1. The petitioner indicates that he seeks pauper status with

10 respect to a habeas petition, but he has filed no such petition. The action, therefore, has not been

11 properly commenced.

12         IT IS HEREBY ORDERED that the petitioner will, by April 1, 2019, file the petition he

13 seeks to pursue in this case. Failure to do so will result in the dismissal of this action, without

14 prejudice, as improperly commenced. The petitioner at all times remains responsible for

15 calculating the running of the federal limitation period and timely asserting claims, without

16 regard to any deadlines established or extensions granted herein. That is, by ordering the

17 petitioner to file a petition, I make no finding or representation that any such petition would not

18 be subject to dismissal as untimely. See Sossa v. Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).

19         The Clerk of Court will send the petitioner two copies each of the forms for 28 U.S.C. §

20 2254 and 28 U.S.C. § 2241 petitions.

21         Dated: February 26, 2019.

22                                                        __________________________________
                                                          ANDREW P. GORDON
23                                                        UNITED STATES DISTRICT JUDGE
